                                           Case 5:20-cv-08668-BLF Document 28 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     NORMAN CLANCY,                                     Case No. 20-cv-08668-BLF
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     ALLSTATE INSURANCE COMPANY, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On August 30, 2021, the Court dismissed Plaintiff’s Complaint with leave to amend and

                                  14   allowed Plaintiff to file an amended complaint within 14 days. See ECF No. 26. That 14-day

                                  15   period has elapsed and the Court has not received an amended complaint.

                                  16          Because Plaintiff is proceeding pro se, the Court will not automatically dismiss this case

                                  17   for failure to timely file an amended complaint. Instead, Plaintiff is ORDERED TO SHOW

                                  18   CAUSE, in writing, on or before September 28, 2021, why this case should not be dismissed for

                                  19   failure to prosecute. The filing of an amended complaint within that time will discharge this order

                                  20   to show cause. The failure to file an amended complaint or otherwise respond to this order to

                                  21   show cause will result in dismissal of this case without further notice.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: September 15, 2021

                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
